DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 

	Applicant’s election of the combination of SEQ ID NOS: 22, 25, and 77 in the replies filed on June 16, 2021 and July 15, 2021 are reiterated for the record. 
	Claims 52-60 and 74-79 are currently pending.  
Claims 53-60 and 74-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (non-elected SEQ ID NOs), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021. This will be reconsidered is claim 52 becomes allowable.  


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims describe a law of nature. The claims recite a step of correlating the differential levels of SEQ ID NOs: 22, 25, and 77 to a disease state of Alzheimer’s disease.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims also recite abstract ideas.  The claims recite a step of “determining” differential levels of each miRNA of SEQ ID NOs: 22, 25, and 77 within said sample compared to the level in a sample of the same kind from a known healthy cohort. The broadest reasonable interpretation of “determining” is that it may be accomplished by a mental processes. For example, one may determine the differential levels by looking at a laboratory report containing the levels of the miRNA in a sample and a control.  
Additionally the claims recite a step of “correlating” the differential levels of SEQ ID NOs: 22, 25, and 77 to a disease state of AD. The broadest reasonable interpretation of 
    Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exception the claims recite a step of “providing” a sample selected from blood, cerebrospinal fluid, plasma, serum, or saliva from a human patient. This 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The step of “providing” a sample does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  Providing a sample in order to perform tests is well understood routine, and conventional activity for those in the field of diagnostics. 

For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. The Applicants argue that the present invention does not merely determine the presence of any of SEQ ID NOS: 22, 25 or 27 in a sample, but determines the differential expression of each of those disparate miRNAs collectively in a fluid sample selected from the group consisting of blood, cerebrospinal fluid, plasma, serum and saliva compared to that of a healthy cohort. The present invention
also requires use of a differential expression level of at least 1.2 fold over the cohort for determination of a disease state. The Applicants argue that although the claims are directed towards medical diagnostics, medical diagnostic claims are not per se unpatentable. Athena Diagnostics, Inc. v. Mayo Collaborative Svs., LLC, 927 F3d 1333, 1340 (Fed. Cir. 2019). (“[A]n inventive concept can sometimes come from the discovery of an unknown natural phenomenon and its application for a diagnostic purpose,” thereby making specific claims to such a discovery patent eligible.)


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for

(a) providing a serum sample from the human patient;
(b) detecting the levels of SEQ ID NOs: 22, 25, and 27 in the serum sample;
(c) determining that the levels of SEQ ID NO: 22, 25 and 77 in the serum sample are decreased in comparison to the levels of SEQ ID NOs: 22, 25, and 77 in control serum samples obtained from healthy patients; and
(d) diagnosing the human patient with Alzheimer’s disease. 

does not reasonably provide enablement for (i) a method encompassing the analysis of blood, cerebrospinal fluid, plasma, or saliva; and (ii) a method wherein SEQ ID NOs: 22, 25, and 77 are increased in AD patients as compared to the healthy cohort.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Scope of the Claims/ Nature of the Invention: 
The claim is drawn to a method for determining Alzheimer’s disease in a human patient. 
The claim recites a first step of providing a sample of a kind selected from the group consisting of blood, cerebrospinal fluid, plasma, serum, and saliva from a human patient. 
The claim recites a second step of determining differential levels of each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in the sample compared to the level in a sample of the same kind from a known healthy cohort.  
 The claim recites a final step of correlating the differential levels of at least 1.2 fold above cohort for each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) to a disease state of  AD. 
The nature of the invention requires a reliable correlation between the level of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) and Alzheimer’s disease. 
Teachings in the Specification:
serum samples from newly diagnosed AD patients from the DemVest study.  The inventors expected that the PARKmiRs would show the same abundance levels as in control serum samples, which would verify specificity of the PARKmiRs to PD. Unexpectedly the PARKmiRs showed a significant decrease in levels in the AD serum samples as compared to control serum samples. 
	The specification (Example 1) discloses the expression levels of SEQ ID NOs: 22, 25, and 77 by qPCR in a cohort of 45 AD patients and 182 normal controls.  The mean log fold change for hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p PARKmiRs between AD patients and healthy controls are shown below 

    PNG
    media_image1.png
    641
    511
    media_image1.png
    Greyscale


The specification (Example 2) teaches that the qPCR technique of Example 1 was used to identify potential diagnostic biomarkers. It was determined that combinations of PARKmiRs 

    PNG
    media_image2.png
    509
    478
    media_image2.png
    Greyscale


State of the Art and the Unpredictability of the Art:
While the state of the art with regard to measuring miRNA levels is high, the unpredictability with regard to correlating miRNA levels with a particular phenotype (such as AD) is even higher.   The unpredictability is discussed below. 
The claim requires correlating a differential level of at least 1.2 fold above cohort for each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) to a disease state of AD. However the teachings in the specification do not provide support for determining that a human subject has AD when the levels of SEQ ID NO: 22, 25, and 77 are above the levels of SEQ ID NOs: 22, 25, and 77 in the control patients.  As shown in the figures above, these miRNAs are present at decreased levels in serum samples from patients with AD in comparison to their levels in serum samples from healthy control patients.  

Amount of Additional Experimentation:
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to diagnose Alzheimer’s disease by detecting differential levels of SEQ ID NOs: 22, 25, and 77 in blood, cerebrospinal fluid, plasma, serum, and saliva.   

The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions:
Taking into consideration the factors outlined above, including the nature of theinvention and breadth of the claims, the state of the art, the level of skill in the art and itshigh level of unpredictability, the guidance provided by the applicant and the specific

Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 112(a).   Applicants argue that claim 52 has been amended in order to clarify that the sample is blood, cerebrospinal fluid, plasma, serum or saliva, that such is compared to a sample of the same kind from a cohort, and that the differential level is at least 1.2 fold. 
These arguments and the claim amendments have been fully considered.  The rejection had been modified to address the claims as amended.  The rejection is maintained for the reasons set forth above.  In particular it is highly unpredictable if the results found in serum samples could be extrapolated to blood, cerebrospinal fluid, plasma, and saliva. Further the claims state that the miRNA of AD patients are at levels above the levels of the healthy cohort, but this is not the case.  The specification teaches that the levels of the miRNAs are decreased in patients with AD.  

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Haney/
Primary Examiner, Art Unit 1634